Citation Nr: 1706149	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-23 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran testified before the Board at an April 2013 hearing conducted at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record.

This case was previously before the Board in February 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran's service-connected depressive disorder does not result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for a depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating and obtaining records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purpose of evaluating the Veteran's depressive disorder, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and functional impairment.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in December 2015 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in April 2013.  The undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's depressive disorder has been evaluated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, throughout the appeal period.  See July 2015 rating decision.  He asserts his service-connected disability is more severe than contemplated by the assigned evaluation.

Diagnostic Code 9434 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board notes that references in the rating schedule to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) has been replaced with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, these changes are not intended to apply to claims that were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the instant appeal was certified to the Board in July 2012, the Board will consider the nomenclature contained within the DSM-IV.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted at any point during the appeal period.  As noted above, a 100 percent evaluation contemplates total occupational and social impairment due to such symptoms as an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, as well as a disorientation to time or place.  As discussed below, while the Veteran's depressive disorder does result in some severe symptomatology, there is no competent evidence that it results in total occupational and social impairment.  In fact, the Board notes that the Veteran has been employed throughout the appeal period.

At an October 2009 VA examination, the Veteran reported his mood had been depressed off and on with a loss of interest and pleasure in most things.  He reported mediocre concentration and a decreased appetite with suicidal ideation approximately five times per month without past or current plan for attempt.  He was oriented in all spheres and able to maintain personal hygiene and basic activities of daily living.  His behavior during the examination was appropriate, and he did not suffer from impaired memory, thought process or communication, nor was there evidence of delusions, hallucinations, or obsessive or ritualistic behavior that would interfere with routine activities.  The Veteran was noted to have been employed in his current job for approximately three years with a good general work history.  A GAF score of 56 was assigned, representing moderate symptomatology with moderate difficulty in social and occupational functioning.

At an April 2015 VA examination, the Veteran reported feeling hopeless and helpless with daily suicidal ideation with no history of suicide attempts.  The Veteran was observed to be alerted and oriented in all spheres, cooperative and attentive, appearing casually dressed and adequately groomed with appropriate eye contact.  His thought content was within normal limits with no auditory or visual hallucinations reported, and no apparent delusions or paranoia.  Finally, the VA examiner noted that the Veteran has been employed for approximately 10 years and is able to care for his son on regular visits, which suggests he is generally functioning satisfactorily.

The Board acknowledges the Veteran's contentions that his service-connected depressive disorder warrants a higher evaluation.  For example, the Veteran has submitted photographs and statements purporting to demonstrate that he is in a persistent danger to harm himself.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected depressive disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Overall, the Board concludes that the evidence discussed above, as well as all other evidence of record not specifically addressed including VA treatment records, supports no more than a 70 percent evaluation at any point during the appeal period.  There is no evidence of symptomatology such as severe memory loss, persistent delusions or hallucinations, or a disorientation to time and place.  Further, other than during a period of convalescence due to an unrelated orthopedic disability, the Veteran has remained gainfully employed throughout the appeal period.  Therefore, total occupational and social impairment is not demonstrated.  Accordingly, the Board finds the preponderance of the evidence is against an evaluation of 70 percent at any point during the appeal period.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's depressive disorder (e.g., depressed mood and suicidal ideation without plan or intent) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extra-schedular rating is not warranted based on symptoms related to service-connected depressive disorder, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).







ORDER

Entitlement to an evaluation in excess of 70 percent for a depressive disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


